Case 5:21-cv-01183-JWH-SP Document 10 Filed 08/02/21 Page 1 of 5 Page ID #:137
     Case 5:21-cv-01183-JWH-SP Document 10 Filed 08/02/21 Page 2 of 5 Page ID #:138



 1    Defendant denies that Plaintiff has been damaged in any amount, or at all, by reason of any acts or

 2    omissions of Defendant.

 3
                                AFFIRMATIVE AND ADDITIONAL DEFENSES
 4
             In further answer to the Complaint, and as separate and distinct affirmative and additional
 5
      defenses, and without assuming the burden of proof on any defense, Defendant alleges as follows:
 6
                                                  FIRST DEFENSE
 7
                                        (Failure to State a Cause of Action)
 8
             Plaintiff’s Complaint fails to state facts sufficient to constitute a cause of action against
 9
      Defendant.
10
                                                SECOND DEFENSE
11
                                              (Reasonable procedures)
12
             Defendant followed reasonable procedures in the preparation and reinvestigation of Plaintiff’s
13
      consumer report, and otherwise made good faith efforts to comply with the Fair Credit Reporting Act
14
      and all other applicable laws.
15
                                                  THIRD DEFENSE
16
                                                  (Strict procedures)
17
             Defendant maintained strict procedures to ensure that any information reported about Plaintiff
18
      was complete and up to date, and otherwise made good faith efforts to comply with the FCRA and all
19
      other applicable laws.
20
                                                FOURTH DEFENSE
21
                                                 (Punitive Damages)
22
             Plaintiff is not entitled to punitive damages because Defendant’s reading of its obligations under
23
      the FCRA and all other applicable laws was objectively reasonable, made in good faith, and not in
24
      reckless disregard of any law.
25
                                                  FIFTH DEFENSE
26
                                 (Award of Punitive Damages is Unconstitutional)
27
             Plaintiff is not entitled to punitive damages because such an award would violate the right of
28
                                                           2
       A-CHECK AMERICA INC.’S ANSWER AND AFFIRMATIVE AND ADDITIONAL DEFENSES TO PLAINTIFF’S
                                  COMPLAINT / CASE NO. CVRI 2102482
     Case 5:21-cv-01183-JWH-SP Document 10 Filed 08/02/21 Page 3 of 5 Page ID #:139



 1    Defendant to be protected from “excessive fines,” as provided in the Eighth Amendment to the United

 2    States Constitution and in Article I, Section 17 of the Constitution of the State of California. Moreover,

 3    such an award would violate the right of Defendant to procedural and substantive due process under the

 4    Fifth and Fourteenth Amendments to the United States Constitution and under the Constitution of the

 5    State of California.

 6                                               SIXTH DEFENSE

 7                                                  (Failure to Mitigate)

 8           To the extent Plaintiff has failed to mitigate her alleged damages, her recovery, if any, must be

 9    reduced accordingly.
10                                             SEVENTH DEFENSE

11                                                 (No Causation)

12           Any damages sustained by Plaintiff were not proximately caused by Defendant.

13                                              EIGHTH DEFENSE

14                                                  (Preemption)

15           Plaintiff’s claims for injunctive relief are preempted by the federal Fair Credit Reporting Act, 15

16    U.S.C. § 1681 et seq.

17                                               NINTH DEFENSE

18                                               (Improper Venue)

19           Plaintiff’s choice of venue in this matter is improper.
20                                                    PRAYER

21           WHEREFORE, Defendant prays for judgment against Plaintiff as follows:

22           1.      That Plaintiff take nothing by her Complaint on file herein;

23           2.      That judgment be entered in favor of Defendant and against Plaintiff on all counts of the

24    Complaint;

25           3.      That Defendant be awarded reasonable attorney fees according to proof;

26           4.      That Defendant be awarded the costs of suit incurred herein; and

27

28
                                                          3
       A-CHECK AMERICA INC.’S ANSWER AND AFFIRMATIVE AND ADDITIONAL DEFENSES TO PLAINTIFF’S
                                  COMPLAINT / CASE NO. CVRI 2102482
     Case 5:21-cv-01183-JWH-SP Document 10 Filed 08/02/21 Page 4 of 5 Page ID #:140



 1           5.      That Defendant be awarded such other and further relief as the Court may deem

 2    appropriate.

 3

 4    DATED: July 15, 2021                                 Respectfully submitted,
 5                                                         SEYFARTH SHAW LLP
 6

 7                                                         By:
                                                                 Eric E. Suits
 8                                                               Attorneys for Defendant
                                                                 A-CHECK AMERICA, INC.
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       4
       A-CHECK AMERICA INC.’S ANSWER AND AFFIRMATIVE AND ADDITIONAL DEFENSES TO PLAINTIFF’S
                                  COMPLAINT / CASE NO. CVRI 2102482
     Case 5:21-cv-01183-JWH-SP Document 10 Filed 08/02/21 Page 5 of 5 Page ID #:141



 1                                             PROOF OF SERVICE

 2           I am a resident of the State of California, over the age of eighteen years, and not a party to the
      within action. My business address is 400 Capitol Mall, Suite 2350, Sacramento, California 95814-
 3    4428. On July 15, 2021, I caused to be served the within document(s):

 4           ANSWER AND AFFIRMATIVE AND ADDITIONAL DEFENSES TO PLAINTIFF’S
             FIRST AMENDED COMPLAINT
 5
            by having the document(s) listed above placed in a sealed envelope with postage thereon fully
 6     
        prepaid, in the United States mail at 400 Capitol Mall, Ste. 2350, Sacramento, California,
            addressed as set forth below.
 7
            by causing personal delivery, through Nationwide Legal LLC, the document(s) listed above to
 8     
        the person(s) at the address(es) set forth below.
 9          by placing the document(s) listed above in a sealed envelope or package provided by FedEx with
10
       
        postage paid on account and deposited for collection with FedEx at Sacramento, California,
            addressed as set forth below.
11          by transmitting the document(s) listed above, electronically, via the e-mail addresses set forth
12
       
        below.

13           Devin H. Fok, Esq.                                  Spencer Waldron
             Ainat Kiewe, Esq.                                   Mimi Nguyen
14           DHF LAW, P.C.                                       FISHER & PHILLIPS, LLP
             2304 Huntington Drive, Suite 210
15           San Marino, CA 91801                                2050 Main Street, Ste. 1000
                                                                 Irvine, CA 92614
16           devin@devinfoklaw.com
                                                                 swaldron@fisherphillips.com
17             Attorneys for Plaintiff                           mnguyen@fisherphillips.com
18
                                                                 Attorneys for Precipiof
19
              I am readily familiar with the firm's practice of collection and processing correspondence for
20    mailing. Under that practice it would be deposited with the U.S. Postal Service on that same day with
      postage thereon fully prepaid in the ordinary course of business. I am aware that on motion of the party
21    served, service is presumed invalid if postal cancellation date or postage meter date is more than one day
      after date of deposit for mailing in affidavit.
22
             I declare under penalty of perjury under the laws of the State of California that the above is true
23    and correct. Executed on July 15, 2021, at Sacramento, California.

24

25
                                                                  Shelley D. Gordon
26

27

28
                                                          5
       A-CHECK AMERICA INC.’S ANSWER AND AFFIRMATIVE AND ADDITIONAL DEFENSES TO PLAINTIFF’S
                                  COMPLAINT / CASE NO. CVRI 2102482
